DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 9/3/2019 and the Remarks and Amendments filed on 8/12/2022.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of a process.
Step 2A Prong 1:  The claim recites, inter alia:
preprocessing training data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of preprocessing or filtering training data, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
obtaining a prediction for said individual in connection with said target problem . . . using said received data about said individual: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a prediction for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating key predictors for said individual using said prediction by an explanation model: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating key predictors for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
identifying one or more records from said historical data by performing similarity analysis of said historical data using said key predictors, wherein said one or more records provide a population closely related to said individual with respect to said target problem: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a similarity analysis to identify records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
analyzing said identified one or more records: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “training a machine learning prediction model using said preprocessed training data including historical data directed to said target problem for an individual”, “receiving data about said individual”, “by said built machine learning prediction model”, and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records”.  The additional element of “by said built machine learning prediction model” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “training a machine learning prediction model using said preprocessed training data including historical data directed to said target problem for an individual”, “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activities (see MPEP § 2106.05(g)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional element of “by said built machine learning prediction model” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “training a machine learning prediction model using said preprocessed training data including historical data directed to said target problem for an individual”, “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activities (see MPEP § 2106.05(g)), and are well-understood, conventional, routine activities (see MPEP § 2106.05(d)(II); “Receiving or transmitting data over a network” and “Presenting offers and gathering statistics”.  In regards to the “training a machine learning prediction model” limitation, it is a well-understood, routine, conventional extra-solution activity in the field of machine learning as evidenced by Puri et al. (US 20210073671 A1) at paragraph [0001]; “In particular, conventional systems analyze historical training data to teach or tune machine learning models to increase the accuracy of machine learning model outputs/predictions” (emphasis added)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “generating said key predictors and their weights for said individual using said prediction by said explanation model”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating parameters and weights using a prediction, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 3
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “identifying said one or more records from said historical data by performing similarity analysis of said historical data using said key predictors and their weights”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying records from data by performing a similarity analysis, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “provide said recommendations to said user to solve said target problem for said individual”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of providing recommendations to a user, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said analysis of said identified one or more records comprise what-if analysis, statistical analysis or modeling” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A method, as above.
Step 2A Prong 1:  The claim recites “wherein said similarity analysis of said historical data comprises using one of the following on said historical data: cosine similarity, polynomial kernel, sigmoid kernel, radial basis function kernel and chi-square kernel”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said similarity analysis of said historical data comprises using one of the following on said historical data: cosine similarity, polynomial kernel, sigmoid kernel, radial basis function kernel and chi-square kerne” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 8
Step 1:  The claim recites a computer program product; therefore, it is directed to the statutory category of a manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
preprocessing training data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of preprocessing or filtering training data, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
obtaining a prediction for said individual in connection with said target problem . . . using said received data about said individual: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a prediction for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating key predictors for said individual using said prediction by an explanation model: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating key predictors for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
identifying one or more records from said historical data by performing similarity analysis of said historical data using said key predictors, wherein said one or more records provide a population closely related to said individual with respect to said target problem: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a similarity analysis to identify records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
analyzing said identified one or more records: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for”, “training a machine learning prediction model using said preprocessed training data including historical data directed to said target problem for an individual”, “receiving data about said individual”, “by said built machine learning prediction model”, and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records”. The additional element of “a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “by said built machine learning prediction model” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “training a machine learning prediction model using said preprocessed training data including historical data directed to said target problem for an individual”, “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activities (see MPEP § 2106.05(g)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional element of “a computer readable storage medium having program code embodied therewith, the program code comprising the programming instructions for” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “by said built machine learning prediction model” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “training a machine learning prediction model using said preprocessed training data including historical data directed to said target problem for an individual”, “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activities (see MPEP § 2106.05(g)), and are well-understood, conventional, routine activities (see MPEP § 2106.05(d)(II); “Receiving or transmitting data over a network” and “Presenting offers and gathering statistics”.  In regards to the “training a machine learning prediction model” limitation, it is a well-understood, routine, conventional extra-solution activity in the field of machine learning as evidenced by Puri et al. (US 20210073671 A1) at paragraph [0001]; “In particular, conventional systems analyze historical training data to teach or tune machine learning models to increase the accuracy of machine learning model outputs/predictions” (emphasis added)).  Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “generating said key predictors and their weights for said individual using said prediction by said explanation model”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating parameters and weights using a prediction, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “identifying said one or more records from said historical data by performing similarity analysis of said historical data using said key predictors and their weights”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying records from data by performing a similarity analysis, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “provide said recommendations to said user to solve said target problem for said individual”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of providing recommendations to a user, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said analysis of said identified one or more records comprise what-if analysis, statistical analysis or modeling” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein said similarity analysis of said historical data comprises using one of the following on said historical data: cosine similarity, polynomial kernel, sigmoid kernel, radial basis function kernel and chi-square kernel”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said similarity analysis of said historical data comprises using one of the following on said historical data: cosine similarity, polynomial kernel, sigmoid kernel, radial basis function kernel and chi-square kerne” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  The claim recites a system; therefore, it is directed to the statutory category of a machine.
Step 2A Prong 1:  The claim recites, inter alia:
preprocessing training data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of preprocessing or filtering training data, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
obtaining a prediction for said individual in connection with said target problem . . . using said received data about said individual: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a prediction for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
generating key predictors for said individual using said prediction by an explanation model: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating key predictors for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
identifying one or more records from said historical data by performing similarity analysis of said historical data using said key predictors, wherein said one or more records provide a population closely related to said individual with respect to said target problem: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of performing a similarity analysis to identify records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
analyzing said identified one or more records: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of analyzing records, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a memory for storing a computer program for generating personalized recommendations to address a target problem; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising”, “training a machine learning prediction model using said preprocessed training data including historical data directed to said target problem for an individual”, “receiving data about said individual”, “by said built machine learning prediction model”, and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records”. The additional element of “a memory for storing a computer program for generating personalized recommendations to address a target problem; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “by said built machine learning prediction model” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “training a machine learning prediction model using said preprocessed training data including historical data directed to said target problem for an individual”, “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activities (see MPEP § 2106.05(g)). Thus, the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception. The additional element of “a memory for storing a computer program for generating personalized recommendations to address a target problem; and a processor connected to said memory, wherein said processor is configured to execute the program instructions of the computer program comprising” amounts to no more than a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “by said built machine learning prediction model” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are therefore field of use limitations (see MPEP § 2106.05(h)). The additional elements of “training a machine learning prediction model using said preprocessed training data including historical data directed to said target problem for an individual”, “receiving data about said individual” and “providing recommendations to a user to solve said target problem for said individual based on said analysis of said identified one or more records” are claimed in a merely generic manner and amount to insignificant extra-solution activities (see MPEP § 2106.05(g)), and are well-understood, conventional, routine activities (see MPEP § 2106.05(d)(II); “Receiving or transmitting data over a network” and “Presenting offers and gathering statistics”.  In regards to the “training a machine learning prediction model” limitation, it is a well-understood, routine, conventional extra-solution activity in the field of machine learning as evidenced by Puri et al. (US 20210073671 A1) at paragraph [0001]; “In particular, conventional systems analyze historical training data to teach or tune machine learning models to increase the accuracy of machine learning model outputs/predictions” (emphasis added)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 16
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “generating said key predictors and their weights for said individual using said prediction by said explanation model”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating parameters and weights using a prediction, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “identifying said one or more records from said historical data by performing similarity analysis of said historical data using said key predictors and their weights”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of identifying records from data by performing a similarity analysis, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional element that integrates the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem”. This limitation does not negate the nature of the mental processes from which it depends.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said key predictors comprise parameters that were identified as determining an answer to said target problem” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A machine, as above.
Step 2A Prong 1:  The claim recites “provide said recommendations to said user to solve said target problem for said individual”. Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of providing recommendations to a user, which is an evaluation or observation practically of being performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  The additional element of “wherein said analysis of said identified one or more records comprise what-if analysis, statistical analysis or modeling” amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and is therefore a field of use limitation (see MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.



Response to Arguments

	Applicant’s arguments and amendments, filed on 8/12/2022, with respect to the 35 USC § 112(b) rejection of claims 2, 3, 9, 10, 16, and 17 have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 2, 3, 9, 10, 16, and 17 is withdrawn.

	Applicant’s arguments and amendments, filed on 8/12/2022, with respect to the 35 USC § 101 rejection of claims 1-20 have been fully considered and are not persuasive.

	Beginning on page 8 of the remarks, filed on 8/12/2022, Applicant argues that the “claimed invention does not recite a concept that is performed in the human mind”, and point to paragraph [0084] of the originally filed specification to support this allegation.  Examiner respectfully disagrees.  Applicant has not provided any specific evidence from the claim language as to why particular limitations of the independent claims, identified as mental processes, cannot be practically performed in the human mind with the assistance of pen and paper.  Rather, Applicant has made a general assertion that the “claimed invention” or “technical solution” cannot be performed in the human mind.  It is not clear where the “claimed invention” or “technical solution” is in the claim language.  Applicant has failed to provide any specific evidence or arguments from the claim language or specification as to why the “preprocessing training data”, “obtaining a prediction, “generating key predictors”, “identifying one or more records”, and “analyzing said one or more records” limitations of the independent claims are not mental processes that can be practically performed in the human mind with the assistance of pen and paper.  Instead, on page 10 of the remarks, Applicant states that all steps of claim 1 “cannot be performed mentally or with a pencil and paper” without more.  

Applicant further asks “how can one train a ML prediction model using preprocessed training data including historical data directed to the target problem for an individual mentally or with a pencil and paper”?  This element was not treated as a mental process at step 2a, prong 1; rather, it was treated as an additional element at step 2a, prong 2 and step 2b, and this additional element is well understood, routine, conventional extra solution activity.  Applicant asks how “one can obtain a prediction for the individual in connection with the target problem by the ML prediction model using the received data about the individual mentally or with a pencil and paper”.  In response, the limitation obtaining a prediction for said individual in connection with said target problem . . . using said received data about said individual, under its broadest reasonable interpretation in light of the specification, encompasses the mental process of obtaining a prediction for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.  For example, one can mentally predict that an individual has cancer based on received diagnostic data about that individual, and one can mentally predict that cancer exists based on this received data.  Applicant asks how “one can generate key predictors for the individual using the prediction by an explanation model mentally or with a pencil and paper”.  In response, the limitation generating key predictors for said individual using said prediction by an explanation model, under its broadest reasonable interpretation in light of the specification, encompasses the mental process of generating key predictors for an individual, which is an observation or evaluation that is practically capable of being performed in the human mind with the assistance of pen and paper.  For example, one can mentally generate a predictor for an individual, such as years of smoking, using a prediction about the individual or patient’s health.  

On page 12 of the remarks, Applicant further argues “Applicant’s claimed invention cannot be performed by humans without a computer”.  Applicant has not provided any evidence from the claim language or specification that demonstrates that a “computing device” is necessary to perform any particular limitation of the independent claims, let alone any limitation identified as an abstract idea in the form of a mental process.  Even if the claim language required the abstract ideas to be performed by a computing device, the computing device would be recited in such a way in that it would amount to mere instructions to apply abstract ideas using a generic computer, which does not make a claim eligible in view of 101 (see MPEP § 2106.05 (f)).  

In sum, the independent claims recite abstract ideas in the form of mental processes that are practically capable of being performed in the human mind with the assistance of pen and paper, and Applicant has failed to provide any persuasive arguments or evidence from the claim language or specification as to why specific limitations of the independent claims, identified as abstract ideas and as claimed, cannot be practically performed in the human mind with the assistance of pen and paper.

In regards to the “integrated into a practical application” component of the 101 analysis, Applicant argues, on page 13 of the remarks, that the combination of the steps in the claimed invention reflect an improvement to another technology or technical field.  Applicant cited to the entire body of limitations of the independent claims as well as to paragraphs [0082], [0017], [0032], and [0083] of the originally filed specification to support this assertion.  Examiner respectfully disagrees with this analysis.

Applicant has failed to provide any specific arguments or evidence as to why the additional elements of the claim language beyond the identified abstract ideas either integrate the abstract ideas into a practical application or provide significantly more than the abstract ideas in the form of mental processes.  Rather, Applicant points to the entirety of the claim language of the independent claims and to various paragraphs of the originally filed specification to demonstrate an alleged improvement in a technical field involving machine learning.  Nowhere did the Applicant identify or make arguments in regards to additional elements that are considered at the step 2a prong 2 and step 2b part of the 101 analysis.  

Applicant last argues, on page 18 of the remarks, that the combination of steps of claim 1 (pointing to every limitation in the body of claim 1) is “used to improve machine learning prediction models in an unconventional way, and, therefore, Applicant’s claimed invention includes an ‘inventive concept’ rendering the claims eligible at step 2b.  It is not clear as to what exactly is the unconventional improvement alleged in the claim language of the independent claims.  Applicant failed to identify any additional elements beyond the abstract ideas that demonstrate any specific improvement.

As such, Applicant’s arguments are not persuasive, and the 35 USC § 101 rejection of claims 1-20 STANDS.  

Applicant’s arguments and amendments, filed on 8/12/2022, with respect to the 35 USC § 103 rejection of claims 1-20 have been fully considered and are persuasive.

The closest prior art of record, Liu (US 20200226502 A1) discloses a travel plan recommendation method that makes use of a recommender model and the training of a machine learning model to make recommendations, but fails to explicitly disclose training a machine learning prediction model using said preprocessed training data including historical data directed to said target problem for an individual; obtaining a prediction for said individual in connection with said target problem by said built machine learning prediction model using said received data about said individual; generating key predictors for said individual using said prediction by an explanation model, all taught in the context of the remaining claim limitations and when considered as a whole, as claimed.

Further, Xue et al. (US 20180314990 A1) discloses data-driven methods and apparatuses for predicting user inquiries that makes use of preprocessing training data, but fails to explicitly disclose obtaining a prediction for said individual in connection with said target problem by said built machine learning prediction model using said received data about said individual; generating key predictors for said individual using said prediction by an explanation model and identifying one or more records from said historical data by performing similarity analysis of said historical data using said key predictors, wherein said one or more records provide a population closely related to said individual with respect to said target problem, all taught in the context of the remaining claim limitations and when considered as a whole, as claimed.

Accordingly, the 35 USC § 103 rejection of claims 1-20 is withdrawn.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xue et al. (US 20180314990 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127